Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/22/2022.
Claims 1-12 are examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bito et al. (US 20100132969 A1).
Regarding claim 1, an impact tool (Fig. 1, 101), comprising: 
a motor (driving motor (not shown, [0040]), 
5a driving mechanism (motion converting mechanism, crank mechanism and striking mechanism as explained in [0040]) configured to linearly drive a tool accessory along a driving axis by power of the motor [0040], the driving axis defining a front-rear direction of the impact tool (Fig. 1); 
a housing (103, 105 107, and/or 108) that houses the motor and the driving mechanism ([0040]); and 
at least one dynamic vibration reducer (151) each including a weight (151), at least one spring (157, 159) and a housing part (153), the weight (151) being linearly movable in the front-rear direction [0008], the at least one spring (157, 159) 10being disposed at least either in front of or behind the weight (Fig. 9), the weight (151) and the at least one spring (157, 159) being housed in the housing part (Fig. 9), 
wherein: the driving mechanism (motion converting mechanism, crank mechanism and striking mechanism as explained in [0040]) includes: 
a crank shaft (a crank mechanism including a crank shaft, [0042]) configured to rotate by power of the motor ([0042]); a cylinder (141) extending along the driving axis in the front-rear direction ([0042], Fig. 4); and 15a piston (The piston forms a driving element, [0042]) configured to reciprocate along the driving axis within the cylinder (141) in response to rotation of the crank shaft ([0043])
 the housing (103, 105 107, and/or 108) includes: 
a motor housing (105) that houses the motor ([0040]); a crank housing (107) that houses the crank shaft ([0040]), and 
20a barrel part (106) that is arranged in front of the crank housing (107) and houses the cylinder (141, [0064]), 58MK19013USB01 
a portion of the barrel part (106) forms a first part (Fig. 6) that serves as a portion of the housing part of the at least one dynamic vibration reducer (151) [0044], and 
a portion of the crank housing (107) forms a second part (Fig. 6) that serves as another portion of the housing part of the at least one dynamic vibration reducer (151, [0044]).
Bito further discloses:

Regarding claim 2, wherein: the housing part (153) includes a cylindrical member (166, 161, 163, 165) that extends in the front-rear direction and that houses at least a portion of the weight (151), and the first part (161) and the second part (163) are apart from each other in the front-rear direction and support the cylindrical member (Fig. 8).
Regarding claim 4, wherein the cylindrical member (166, 161, 163, 165) is held by the housing by utilizing a biasing force of the at least one spring (157, 158, See Abstract and claim 1).
Regarding claim 5, wherein either one of the first part (161) and the second part (163) is configured as a spring-receiving part configured to receive a biasing force of the at least one spring (157, 158).
Regarding claim 6, wherein the at least one dynamic vibration reducer (151) includes two dynamic vibration reducers that are symmetrically arranged relative to an imaginary plane that contains the driving axis (Fig. 9).
Regarding claim 7, wherein: an internal space of the housing part includes a first space (191) formed in front of the weight (155) and a second space (193) formed behind the weight (155), the first part (161) has a first air passage (167) providing communication between an internal space of the barrel part (106) and the first space (191), and the second part (163) has a second air passage (169, Fig. 6) providing communication between an internal space of the crank housing (107) and the second space (193) [0049].
Regarding claim 8, wherein: the at least one spring (157, 158) includes a front spring disposed in front of the weight and a rear spring disposed behind the weight (Fig. 8), and the first part has a bottomed cylindrical shape and serves as a spring-receiving part that receives an end of the front spring (Fig. 8).
Regarding claim 9, wherein: the second part (163) has a cylindrical shape (Fig. 8), and the cylindrical member (166, 161, 163, 165) is inserted through the second part and supported by the second 20part (Fig. 8).
Regarding claim 10, wherein the cylindrical member is biased rearward relative to the first part (161) by the at least one spring (157) and held in abutment with a stopper (175) provided in the housing (Fig. 8).
Regarding claim 11, wherein: an internal space of the housing part includes a first space (191) formed in front of the weight (155) and a second space (193) formed behind the weight (155), the first part (161) has a first air passage (167) providing communication between an internal space of the barrel part (106) and the first space (191), and the second part (163) has a second air passage (169, Fig. 6) providing communication between an internal space of the crank housing (107) and the second space (193) [0049].
Regarding claim 12, wherein: the stopper (175) is configured to position the cylindrical member in the circumferential direction relative to the first part (161) and the second part by engaging with a portion of the cylindrical member (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bito et al. (US 20100132969 A1) in view of KAKIUCHI et al. (US 20140174777 A1).
Regarding claim 3, Bito discloses, wherein: the motor ([0040]) includes a motor shaft rotatable around a rotation axis (Examiner Notes that this is implicit because it is necessary to rotate the motor, not shown), 
the motor housing (105) is arranged on a lower side of the crank housing (107), and the crank housing (107) and the motor housing (105) are fixedly connected to each other with screws ([0040] “a crank housing 107 that houses a motion converting mechanism (not shown) formed by a crank mechanism and is connected to an upper end of the motor housing 105”), between the first part and the second part in the front-rear direction (Fig. 9).
Bito does not disclose wherein: the motor housing and crank housing are connected to each other with screws and the rotation axis of the motor is orthogonal to the driving axis and defines an up-down direction of the impact tool.
 KAKIUCHI in a related invention teaches an impact tool (100) wherein motor housing (101B) and crank housing (103A) are connected to each other with screws ([0074]) and the rotation axis of the motor (100) is orthogonal to the driving axis and defines an up-down direction of the impact tool (Fig. 1, and [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of effective filing of the claimed invention to have the motor housing and crank housing are connected to each other with screws in order to allow for a stronger and more secure hold.  
With regards to positioning of the rotation axis of the motor being orthogonal to the driving axis and defines an up-down direction of the impact tool- Bito conceives this configuration because even though the motor is not shown, but the positioning of the motor housing (105) and crank housing (107) indicates that the motor is arranged such that it is orthogonal to the driving axis and defines an up-down direction of the impact tool.  KAKIUCHI is additionally provided as evidence to indicate that such configuration is known in the art and it a matter design choice to have such configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
IKUTA (US 20150328759 A1), Aoki (US 20110155405 A1), and Aoki (US 20090223693 A1), each teach an impact tool having at least one dynamic vibration reducer each including a weight, at least one spring and a housing part, the weight being linearly movable in the front-rear direction, the at least one spring being disposed at least either in front of or behind the weight, the weight and the at least one spring being housed in the housing part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/          Primary Examiner, Art Unit 3731